Exhibit 10.1
EXECUTION VERSION
**********************************************************
$350,000,000
INCREMENTAL FACILITY AGREEMENT
(TRANCHE E TERM LOANS)
dated as of May 29, 2008
between
MCC GEORGIA LLC
MCC ILLINOIS LLC
MCC IOWA LLC
MCC MISSOURI LLC
The LENDERS Party Hereto
J.P. MORGAN SECURITIES INC. and
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers
J.P. MORGAN SECURITIES INC.,
BANC OF AMERICA SECURITIES LLC and
WACHOVIA CAPITAL MARKETS, LLC
as Joint Bookrunners
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
BANK OF AMERICA, N.A.,
as Syndication Agent
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Documentation Agent
**********************************************************
930065

 

 



--------------------------------------------------------------------------------



 



INCREMENTAL FACILITY AGREEMENT
(TRANCHE E TERM LOANS)
INCREMENTAL FACILITY AGREEMENT dated as of May 29, 2008, between MCC IOWA LLC, a
limited liability company duly organized and validly existing under the laws of
the State of Delaware (“MCC Iowa”); MCC ILLINOIS LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“MCC Illinois”); MCC GEORGIA LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware (“MCC
Georgia”); and MCC MISSOURI LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“MCC Missouri”, and,
together with MCC Iowa, MCC Illinois and MCC Georgia, the “Borrowers”); the
TRANCHE E TERM LOAN LENDERS party hereto (including each Tranche E Term Loan
Lender as defined below that becomes a party hereto pursuant to a Lender
Addendum as defined below) and JPMORGAN CHASE BANK, N.A., as Administrative
Agent for the Lenders (together with its successors in such capacity, the
“Administrative Agent”).
The Borrowers, the Lenders party thereto and the Administrative Agent are
parties to an Amendment and Restatement dated as of December 16, 2004 of the
Credit Agreement dated as of July 18, 2001 (as amended, modified and
supplemented and in effect from time to time, the “Amendment and Restatement”).
Section 2.01(e) of the Amendment and Restatement contemplates that at any time
and from time to time, the Borrowers may request that one or more persons (which
may include the Lenders under and as defined in the Amendment and Restatement)
offer to enter into commitments to make Incremental Facility Loans. The
Borrowers have requested that $350,000,000 of Incremental Term Loans
constituting a single Series be made available to it on the Tranche E Term Loan
Effective Date (as defined below), of which (i) $150,000,000 aggregate principal
amount will constitute Reinstating Incremental Facility Term Loans and (ii)
$200,000,000 aggregate principal amount will constitute Incremental Facility
Term Loans. The Tranche E Term Loan Lenders (as defined below) are willing to
make such loans on the terms and conditions set forth below and in accordance
with the applicable provisions of the Amendment and Restatement, and
accordingly, the parties hereto hereby agree as follows:
ARTICLE I
DEFINED TERMS
Terms defined in the Amendment and Restatement are used herein as defined
therein. In addition, the following terms have the meanings specified below:
“Lender Addendum” shall mean, with respect to any Tranche E Term Loan Lender, a
Lender Addendum substantially in the form of Schedule I hereto, dated as of the
date hereof and executed and delivered by such Tranche E Term Loan Lender as
provided in Section 2.07.
“Tranche E Term Loan Commitment” shall mean, with respect to each Tranche E Term
Loan Lender, the commitment of such Lender to make Tranche E Term Loans
hereunder. The amount of each Tranche E Term Loan Lender’s Tranche E Term Loan
Commitment is set forth in the Lender Addendum executed and delivered by such
Tranche E Term Loan Lender. The aggregate original amount of the Tranche E Term
Loan Commitments is $350,000,000.

 

 



--------------------------------------------------------------------------------



 



-2-
“Tranche E Term Loan Effective Date” shall mean the date on which the conditions
specified in Article IV are satisfied (or waived by the Majority Tranche E Term
Loan Lenders).
“Tranche E Term Loan” shall mean a Loan made on the Tranche E Term Loan
Effective Date pursuant to this Agreement which shall constitute a single Series
of Incremental Facility Term Loans under Section 2.01(e) of the Amendment and
Restatement.
“Tranche E Term Loan Lender” shall mean (a) on the date hereof, a Lender having
Tranche E Term Loan Commitments that has executed and delivered a Lender
Addendum and (b) thereafter, the Lenders from time to time holding Tranche E
Term Loan Commitments or Tranche E Term Loans after giving effect to any
assignments thereof pursuant to Section 11.06 of the Amendment and Restatement.
“Tranche E Term Loan Maturity Date” shall mean January 3, 2016.
ARTICLE II
TRANCHE E TERM LOANS
Section 2.01. Commitments. Subject to the terms and conditions set forth herein
and in the Amendment and Restatement, each Tranche E Term Loan Lender agrees to
make Tranche E Term Loans to the Borrowers in Dollars, in an aggregate principal
amount equal to such Tranche E Term Loan Lender’s Tranche E Term Loan Commitment
on the Tranche E Term Loan Effective Date. The proceeds of the Tranche E Term
Loans shall be available for the repayment of Revolving Credit Loans (but
without any reduction in the Revolving Credit Commitments), the payment of fees
and expenses related thereto and the general business purposes of the Borrowers.
Section 2.02. Termination of Commitments. Unless previously terminated, the
Tranche E Term Loan Commitments shall terminate after the Borrowing of the
Tranche E Term Loans on the Tranche E Term Loan Effective Date.
Section 2.03. Repayment of Loans. The Borrowers hereby jointly and severally
unconditionally promise to pay to the Administrative Agent for the account of
the Tranche E Term Loan Lenders the principal of the Tranche E Term Loans held
by such Tranche E Term Loan Lender on each Principal Payment Date set forth in
column (A) below, by an amount equal to the percentage of the aggregate
principal amount of the Tranche E Term Loans borrowed on the Tranche E Term Loan
Effective Date set forth in column (B) below:

          (A)   (B) Principal Payment Date   Percentage Reduction  
September 30, 2008
    0.250 %
December 31, 2008
    0.250 %  
March 31, 2009
    0.250 %
June 30, 2009
    0.250 %
September 30, 2009
    0.250 %
December 31, 2009
    0.250 %  
March 31, 2010
    0.250 %
June 30, 2010
    0.250 %

 

 



--------------------------------------------------------------------------------



 



-3-

          (A)   (B) Principal Payment Date   Percentage Reduction  
September 30, 2010
    0.250 %
December 31, 2010
    0.250 %  
March 31, 2011
    0.250 %
June 30, 2011
    0.250 %
September 30, 2011
    0.250 %
December 31, 2011
    0.250 %  
March 31, 2012
  0.2500/a
June 30, 2012
    0.250 %
September 30, 2012
    0.250 %
December 31, 2012
    0.250 %  
March 31, 2013
    0.250 %
June 30, 2013
    0.250 %
September 30, 2013
    0.250 %
December 31, 2013
    0.250 %  
March 31, 2014
    0.250 %
June 30, 2014
    0.250 %
September 30, 2014
    0.250 %
December 31, 2014
    0.250 %  
March 31, 2015
    0.250 %
June 30, 2015
    0.250 %
September 30, 2015
    0.250 %
December 31, 2015
    0.250 %  
January 3, 2016
    92.500 %

To the extent not previously paid, all Tranche E Term Loans shall be due and
payable on the Tranche E Term Loan Maturity Date.
Section 2.04. Applicable Margin. The Applicable Margin for Tranche E Term Loans
that are Eurodollar Loans shall be 3.50% and the Applicable Margin for Tranche E
Term Loans that are Base Rate Loans shall be 2.50%.
Section 2.05. Eurodollar Rate and Base Rate Floor. Solely with respect to
Tranche E Term Loans, until the fourth anniversary of the Tranche E Term Loan
Effective Date, the Base Rate and the Eurodollar Rate shall be as follows (in
lieu of the definitions otherwise applicable under the Amendment and
Restatement):
“Base Rate” shall mean the higher of (x) for any day, a rate per annum equal to
the higher of (a) the Federal funds Rate for such day plus 1/2 of 1% and (b) the
Prime Rate for such day and (y) 4.00%. Each change in any interest rate provided
for in the Amendment and Restatement based upon the Base Rate resulting from a
change in the Base Rate shall take effect at the time of such change in the Base
Rate.

 

 



--------------------------------------------------------------------------------



 



-4-
“Eurodollar Rate” shall mean the higher of (x) for any Eurodollar Loan for any
Interest Period therefor, a rate per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) determined by the Administrative Agent to be equal to
the Eurodollar Base Rate for such Loan for such Interest Period divided by 1
minus the Reserve Requirement (if any) for such Loan for such Interest Period
and (y) 3.00%.
Section 2.06. Prepayment Premium. Any optional prepayment of Tranche E Term
Loans effected on or prior to the first anniversary of the Tranche E Term Loan
Effective Date with the proceeds of a substantially concurrent borrowing of
Incremental Facility Term Loans (including, for the avoidance of doubt,
Reinstating Incremental Facility Term Loans) shall be accompanied by a
prepayment fee equal to 1.00% of the aggregate amount of such prepayment in the
event that the Applicable Margin in respect of such Incremental Facility Term
Loans is less than the corresponding Applicable Margin in respect of the Tranche
E Term Loans.
Section 2.07. Delivery of Lender Addenda. Each Tranche E Term Loan Lender shall
become a party to this Agreement by delivering to the Administrative Agent a
Lender Addendum duly executed by such Tranche E Term Loan Lender, the Borrowers
and the Administrative Agent.
Section 2.08. Status of Agreement. The Tranche E Term Loan Commitments of the
Tranche E Term Lenders constitute Incremental Term Loan Commitments of which (i)
$150,000,000 of the Tranche E Term Loan Commitments constitute Reinstating
Incremental Facility Term Loan Commitments and (ii) $200,000,000 of the Tranche
E Term Loan Commitments constitute full utilization of the $200,000,000 of
Incremental Term Loans currently available under Section 2.01(e)(iii) of the
Amendment and Restatement. In addition, the Tranche E Term Loan Lenders
constitute Incremental Facility Term Loan Lenders and the Tranche E Term Loans
constitute a single Series of Incremental Facility Term Loans under
Section 2.01(e) of the Amendment and Restatement.
Section 2.09. Upfront Fee. Borrowers, jointly and severally, agree to pay on the
Tranche E Term Loan Effective Date to each Tranche E Term Lender party to this
Agreement on the Tranche E Term Loan Effective Date, as fee compensation for the
funding of such Tranche E Term Lender’s Tranche E Term Loan, an upfront fee (the
“Upfront Fee”) in an amount equal to 2.0% of the stated principal amount of such
Tranche E Term Lender’s Tranche E Term Loan, payable to such Tranche E Term
Lender from the proceeds of its Tranche E Term Loans as and when funded on the
Tranche E Term Loan Effective Date. Such Upfront Fee will be in all respects
fully earned, due and payable on the Tranche E Term Loan Effective Date and
non-refundable and non-creditable thereafter.
ARTICLE III
REPRESENTATION AND WARRANTIES; NO DEFAULTS
The Borrowers represent and warrant to the Administrative Agent and the Lenders
that (i) each of the representations and warranties made by the Borrowers in
Section 7 of the Amendment and Restatement, and by each Obligor in the other
Loan Documents to which it is a party, is true and complete on and as of the
date hereof with the same force and effect as if made on and as of the date
hereof (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date) and as if each
reference therein to the Amendment and Restatement or Loan Documents included
reference to this Agreement and (ii) no Default has occurred and is continuing.

 

 



--------------------------------------------------------------------------------



 



-5-
ARTICLE IV
CONDITIONS
The obligations of the Tranche E Term Loan Lenders to make Tranche E Term Loans
on the Tranche E Term Loan Effective Date are subject to the conditions
precedent that each of the following conditions shall have been satisfied (or
waived by the Majority Tranche E Term Loan Lenders):
(a) Counterparts of Agreement. The Administrative Agent shall have received duly
executed and delivered counterparts (or written evidence thereof satisfactory to
the Administrative Agent, which may include telecopy transmission of, as
applicable, a signed signature page or Lender Addendum) of (i) this Agreement
from each Obligor and (ii) Lender Addenda from the Tranche E Term Loan Lenders
for aggregate Tranche E Term Loan Commitments in an amount equal to
$350,000,000.
(b) Opinion of Counsel to Obligors. The Administrative Agent shall have received
an opinion, dated the Tranche E Term Loan Effective Date, of Sonnenschein Nath &
Rosenthal LLP, counsel to the Obligors, covering such matters as the
Administrative Agent or any Tranche E Term Loan Lender may reasonably request
(and the Borrowers hereby instruct counsel to deliver such opinion to the
Tranche E Term Loan Lenders and the Administrative Agent).
(c) Organizational Documents. Such organizational documents (including, without
limitation, board of director and shareholder resolutions, member approvals and
evidence of incumbency, including specimen signatures, of officers of each
Obligor) with respect to the execution, delivery and performance of this
Agreement and each other document to be delivered by such Obligor from time to
time in connection herewith and the extensions of credit hereunder as the
Administrative Agent way reasonably request (and the Administrative Agent and
each Lender may conclusively rely on such certificate until it receives notice
in writing from such Obligor to the contrary).
(d) Officer’s Certificate. A certificate of a Senior Officer, dated the Tranche
E Term Loan Effective Date, to the effect that (i) the representations and
warranties made by the Borrowers in Article III hereof, and by each Obligor in
the other Loan Documents to which it is a party, are true and complete on and as
of the date hereof with the same force and effect as if made on and as of such
date (or, if any such representation and warranty is expressly stated to have
been made as of a specific date, as of such specific date) and (ii) no Default
shall have occurred and be continuing.
(e) Fees and Expenses. The Administrative Agent, and JPMorgan Securities Inc.
and Banc of America Securities LLC as the Joint Lead Arrangers, and JPMorgan
Securities Inc., Banc of America Securities LLC and Wachovia Capital Markets,
LLC as the Joint Bookrunners, shall have received all fees and other amounts due
and payable on or prior to the Tranche E Term Loan Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrowers hereunder.
(f) Other Documents. Such other documents as the Administrative Agent or any
Tranche E Term Loan Lender or special New York counsel to JPMCB may reasonably
request.

 

 



--------------------------------------------------------------------------------



 



-6-
ARTICLE V
MISCELLANEOUS
Section 5.01. Expenses. Subject to the provisions of the Engagement Letter dated
as of May 17, 2008 among Mediacom Broadband LLC, J.P. Morgan Securities Inc.,
Banc of America Securities LLC and Wachovia Capital Markets, LLC, the Obligors
jointly and severally agree to pay, or reimburse JPMorgan Securities Inc., Banc
of America Securities LLC and Wachovia Capital Markets, LLC for paying, all
reasonable out-of-pocket expenses incurred by JPMorgan Securities Inc., Banc of
America Securities LLC and Wachovia Capital Markets, LLC and their Affiliates,
including the reasonable fees, charges and disbursements of special New York
counsel to JPMCB, in connection with the syndication of the Incremental Facility
Loans provided for herein and the preparation of this Agreement.
Section 5.02. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when this Agreement shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
and thereof which, when taken together, bear the signatures of each of the other
parties hereto and thereto, and thereafter shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
Section 5.03. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.
Section 5.04. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

              MCC GEORGIA LLC
MCC ILLINOIS LLC
MCC IOWA LLC
MCC MISSOURI LLC
 
       
 
  By   Mediacom Broadband LLC, a Member
 
  By   Mediacom Communications Corporation,
  a Member
 
       
 
  By:   /s/ Mark E. Stephan
 
       
 
      Name: Mark E. Stephan
Title: Chief Financial Officer
 
            c/o Mediacom Communications Corporation
100 Crystal Run Road
Middletown, New York 10941
 
            Attention: Mark E. Stephan
 
            Telecopier No.: (845) 695-2639 
Telephone No.: (845) 695-2600 

[Incremental Facility Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK, N.A.,
  as Administrative Agent
 
       
 
  By:   /s/ Ann B. Kerns
 
       
 
      Name: Ann B. Kerns
Title: Vice President
 
            Address for Notices to
JPMorgan Chase Bank, N.A.,
as Administrative Agent:
 
            JPMorgan Chase Bank, N.A.
1111 Fannin Street, 10th Floor
Houston, Texas 77002-8069
Attention: Loan and Agency Services Group
 
            Telephone No.: 713-750-2102 
Telecopier No.: 713-750-2782 

[Incremental Facility Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



By its signature below, the undersigned hereby consents to the foregoing
Incremental Facility Agreement and confirms that the Tranche E Term Loans shall
constitute “Guaranteed Obligations” under the Guarantee and Pledge Agreement
under and as defined in said Amendment and Restatement for all purposes of said
Guarantee and Pledge Agreement and shall be entitled to the benefits of the
guarantee and security provided under the Guarantee and Pledge Agreement.

              MEDIACOM BROADBAND LLC
By Mediacom Communications Corporation, a

 
  Member    
 
       
 
  By:   /s/ Mark E. Stephan
 
       
 
      Name: Mark E. Stephan
Title: Chief Financial Officer

[Incremental Facility Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



By its signature below, the undersigned hereby confirms that all of its
obligations under the Management Fee Subordination Agreement and Sections 5.04
and 5.05 of the Guarantee and Pledge Agreement shall continue unchanged and in
full force and effect for the benefit of the Administrative Agent, the Lenders
party to the Amendment and Restatement and the Tranche E Term Loan Lenders.

              MEDIACOM COMMUNICATIONS CORPORATION
 
       
 
  By:   /s/ Mark E. Stephan
 
       
 
      Name: Mark E. Stephan
Title: Chief Financial Officer

[Incremental Facility Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



Schedule I
[Form of Lender Addendum]
LENDER ADDENDUM
Reference is made to the Incremental Facility Agreement dated as of May 29, 2008
(the “Incremental Facility Agreement”) between MCC IOWA LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“MCC Iowa”); MCC ILLINOIS LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware (“MCC
Illinois”); MCC GEORGIA LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“MCC Georgia”); and
MCC MISSOURI LLC, a limited liability company duly organized and validly
existing under the laws of the State of Delaware (“MCC Missouri”, and, together
with MCC Iowa, MCC Illinois and MCC Georgia, the “Borrowers”); the TRANCHE E
TERM LOAN LENDERS named therein (the “Tranche E Term Loan Lenders”); and
JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”),
which Incremental Facility Agreement is being entered into pursuant to
Section 2.01(e) of the Amendment and Restatement (as amended, modified and
supplemented and in effect from time to time, the “Amendment and Restatement”)
dated as of December 16, 2004 of the Credit Agreement dated as of July 18, 2001
among the Borrowers, the Lenders party thereto and the Administrative Agent.
Terms used but not defined in this Lender Addendum have the meanings assigned to
such terms in the Incremental Facility Agreement and the Amendment and
Restatement.
By its signature below, and subject to the acceptance hereof by the Borrowers
and the Administrative Agent as provided below, the undersigned hereby becomes a
Tranche E Term Loan Lender under the Incremental Facility Agreement, having the
Tranche E Term Loan Commitment, set forth below opposite its name.
This Lender Addendum shall be governed by, and construed in accordance with, the
law of the State of New York.
This Lender Addendum may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

 

I-1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
this  _____  day of  _____  , 2008.

          Amount of             Tranche E Term Loan Commitment:   [Name of
Tranche E Term Loan Lender]
 
       
     $                                                  
  By:    
 
       
 
      Name:
Title:

[DO NOT COMPLETE UNTIL FINAL COMMITMENT ALLOCATIONS HAVE BEEN DETERMINED.]

 

I-2



--------------------------------------------------------------------------------



 



Accepted and agreed:

          JPMORGAN CHASE BANK, N.A.,
  as Administrative Agent    
 
       
By:
       
 
       
 
  Name:
Title:    
 
        MCC GEORGIA LLC
MCC ILLINOIS LLC
MCC IOWA LLC
MCC MISSOURI LLC    
 
       
By
  Mediacom Broadband LLC, a Member
   
By
  Mediacom Communications Corporation,
a Member    
 
       
By:
       
 
       
 
  Name:
Title:    

 

I-3